Citation Nr: 1021825	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic diabetes 
mellitus to include as the result of Agent Orange exposure.  

2.  Entitlement to service connection for chronic hepatitis C 
to include as the result of Agent Orange exposure.  

3.  Entitlement to service connection for a chronic liver 
disorder to include cirrhosis claimed as the result of 
herbicide exposure and to include as secondary to hepatitis 
C.

4.  Entitlement to an increased disability evaluation for the 
Veteran's low back disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Regional Office (RO) which increased the 
disability evaluation for the Veteran's low back disability 
from noncompensable to 10 percent, and denied service 
connection for diabetes mellitus, hepatitis C, and liver 
cirrhosis.  In June 2009, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO and a transcript of that hearing has been added to the 
claims file.

The issues of service connection for chronic hepatitis C and 
a chronic liver disorder to include cirrhosis and an 
increased evaluation for the Veteran's lumbosacral strain are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.  

2.  The Veteran served in the Republic of Korea after 
September 1974.  

3.  Chronic diabetes mellitus was not manifested during 
active service or for many years thereafter.  The Veteran's 
chronic diabetes mellitus has not been shown to have 
originated during active service.   


CONCLUSION OF LAW

Chronic diabetes mellitus claimed as the result of Agent 
Orange exposure was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to service 
connection for chronic diabetes mellitus, the Board observes 
that the RO issued VCAA notices to the Veteran in July 2005, 
August 2005, January 2006, June 2006, and December 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
July 2005 and August 200 VCAA notices were issued prior to 
the November 2005 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the Veteran's 
claim.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2009) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  

Additionally, the Department of Defense (DOD) supplied the VA 
with a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  The DOD 
confirmed that Agent Orange had been used in the Republic of 
Korea along the Demilitarized Zone (DMZ) from April 1968 to 
July 1969.  If a veteran served in the Republic of Korea from 
April 1968 to July 1969 and belonged to one of the units 
identified by DOD, it is presumed that he or she was exposed 
to herbicides containing Agent Orange and the presumptions 
outlined in 38 C.F.R. § 3.309(e) (2009) are for application.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If the 
Veteran either was a member of a different unit located in 
Korea during 1968 or 1969 or served in one of the identified 
units between September 1, 1967, and August 31, 1971, but not 
during 1968 or 1969, then herbicide exposure will be 
established on a case-by-case basis dependent upon a factual 
determination.  See VA Adjudication Procedure Manual, M21-1 
MR, Part VI, Chapter 2, Section B, Topic 6, Block d.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records make no reference to 
chronic diabetes mellitus.  The Veteran's service personnel 
records reflect that he had active service from September 
1974 to September 1977.  He served in the Republic of Korea.  

A December 1998 treatment record from J. S. C., M.D., conveys 
that the Veteran was diagnosed with diabetes mellitus.  The 
report of a February 2009 VA examination for compensation 
purposes states that the Veteran had a diagnosis of 
"diabetes since 1998."  

At the June 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that: he had been stationed in Korea during 1975; 
occasionally "went up to the DMZ;" and was subsequently 
diagnosed with diabetes mellitus.  He believed that he had 
been exposed to "some kind of residual of the herbicide" 
while at the DMZ and developed chronic diabetes mellitus as 
the result of such exposure.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Chronic diabetes mellitus was not objectively 
manifested during active service or for approximately 20 
years following service separation.  The Veteran did not 
serve in the Republic of Vietnam.  He did not serve in the 
Republic of Korea between April 1967 and August 1971.  He has 
testified that he was stationed in Korea in 1975.  No 
competent medical professional has advanced that the 
Veteran's chronic diabetes mellitus was etiologically related 
to either herbicide exposure or active service in general.  

The Veteran believes that he incurred chronic diabetes 
mellitus as the result of his having been exposed sometime in 
1975 to traces of Agent Orange sprayed near the Korean DMZ 
several years prior to his arrival in the area.  The 
Veteran's contentions are supported solely by his own 
testimony on appeal.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence 
of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The Board finds that the Veteran's lay statements are neither 
competent nor sufficient to establish an etiology for his 
chronic diabetes mellitus given that his alleged Agent Orange 
residual exposure while in Korea in 1975 was clearly not 
capable of lay observation.  The Veteran has not asserted 
that he was either sprayed with an herbicide; came into 
contact with recently sprayed areas; or was otherwise exposed 
secondary to any observable event.  Rather, he states that he 
must have been exposed given that herbicides had been used in 
the area years prior to his presence.  In the absence of any 
objective and/or competent evidence that the Veteran was or 
may be presumed to have been exposed to herbicides while in 
Korea and developed chronic diabetes mellitus as the result 
of such exposure, the Board concludes that service connection 
for chronic diabetes mellitus is not warranted.  

ORDER

Service connection for chronic diabetes mellitus claimed as 
the result of Agent Orange exposure is denied.  


REMAND

The Veteran asserts that he sustained chronic hepatitis C and 
cirrhosis of the liver as the result of his inservice Agent 
Orange exposure or, in the alternative, he incurred hepatitis 
C as the result of his inservice high risk sexual activity 
and cirrhosis of the liver secondary to his chronic hepatitis 
C.  The Veteran contends further that his service-connected 
lumbosacral strain is productive of significant disability 
warranting assignment of an evaluation in excess of 10 
percent.  

At the June 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that: he had been treated for hepatitis C at Medical City 
Hospital in Dallas since 1992, by Dr. Cohen since 1994; by 
Dr. Kellum since 1989; and that he had received ongoing VA 
treatment for his service-connected lumbar spine disability; 
and was scheduled for a June 2009 VA spine surgical 
procedure.  Clinical documentation of the cited VA and 
private treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the Veteran's service treatment records, the 
Board observes that the Veteran was treated for a sexually 
transmitted disease on several occasions.  The Veteran has 
not been afforded a VA examination for compensation purposes 
which addresses the etiological relationship, if any, his 
inservice sexual activity and his chronic hepatitis C and 
chronic liver disorder.  

The Veteran was last afforded a VA examination for 
compensation purposes which addressed his service-connected 
lumbosacral strain in August 2005.  At the hearing on appeal, 
the Veteran testified that his lumbosacral spine disability 
had increased in severity since his last VA examination.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

In March 2009 the RO denied claims for service connection for 
erectile dysfunction and for entitlement to special monthly 
compensation base don loss of use of a creative organ.  The 
Veteran filed a Notice of Disagreement on April 16, 2009 
regarding these issues and the RO has not yet issued a 
Statement of the Case (SOC).  These issues are therefore 
remanded for an SOC to be issued.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
hepatitis C and chronic liver disorder 
and all treatment of his 
service-connected lumbosacral strain 
since August 2005, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Drs. Cohen and 
Kellum, Medical City Hospital in Dallas, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment at the VA Medical 
Center in Dallas, TX after December 2008, 
not already of record, be forwarded for 
incorporation into the claims files.  

3.  Then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
chronic hepatitis C and chronic liver 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
claims file should be provided to the 
examiner in advance of the examination.

The examiner should advance an opinion as 
to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's hepatitis C had 
its onset during active service; is 
etiologically related to the 
Veteran's inservice sexual 
activities and/or sexually 
transmitted diseases; or otherwise 
originated during active service?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic liver 
disorder had its onset during active 
service; is etiologically related to 
the Veteran's inservice sexual 
activities and/or sexually 
transmitted diseases; or otherwise 
originated during active service?  

The examiner should provide a complete 
rationale for any opinion offered.

4.  The RO/AMC should then schedule the 
Veteran for an examination to determine 
the extent of his low back disability.  
The examiner should identify the 
limitation of activity imposed by the 
Veteran's service connected low back 
disability with a full description of the 
effect of the disability upon his 
ordinary activities. The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
lumbosacral spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's lumbosacral strain upon his 
vocational pursuits.  The examiner should 
determine the range of motion for the 
Veteran's back as well as discuss the 
frequency of incapacating episodes, if 
any, that the Veteran suffers.  The 
claims file should be provided to the 
examiner in advance of the examination.  

5.  The RO/AMC must issue a Statement of 
the Case and readjudicate the Veteran's 
claims for service connection for 
erectile dysfunction and entitlement to 
special monthly compensation based on 
loss of use of a creative organ.  If 
these issues remain denied, the RO should 
provide an appropriate period of time for 
a response.

6.  Then readjudicate the Veteran's 
entitlement to service connection for 
both chronic hepatitis C and a chronic 
liver disorder to include cirrhosis and 
an increased evaluation for his 
lumbosacral strain with express 
consideration of the Federal Circuit's 
decision in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  







______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


